In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                    No. 13-621V
                              (E-Filed: March 24, 2014)

* * * * * * * * * * * * * *
LATASHA GEORGE             *
                           *
         Petitioner,       *                     Flu Vaccine; SIRVA injury;
                           *                     Decision; Proffer
 v.                        *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Damon Louis Beard, Lake Charles, LA, for Petitioner

Gordon Elliott Shemin, Washington, DC, for Respondent

                        DECISION AWARDING DAMAGES 1

      On August 29, 2013, petitioner, Latasha George, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (Athe Vaccine
Program@), 2 alleging that she suffered injuries as a result of receiving certain

       1
          Because this decision contains a reasoned explanation for the undersigned’s
action in this case, the undersigned intends to post this ruling on the United States Court
of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L.
No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note
(2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision
will be available to the public. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)

                                             1
vaccinations.

      Respondent has conceded that petitioner is entitled to compensation based on a
SIRVA injury, which she sustained as a result of the flu vaccine administered on
September 9, 2010. Resp’t’s Rule 4 Report at 6, filed on November 25, 2013.

       Based on the persuasive factors supporting petitioner's vaccine claim and
respondent's election not to challenge petitioner's claim, the undersigned finds that
petitioner is entitled to compensation under the Vaccine Program. Accordingly, a
determination of damages is appropriate.

       On March 21, 2013, respondent filed a Proffer on Award of Compensation
(Proffer). The Proffer indicates that petitioner agrees with the amounts specified therein.
Based on the record as a whole, the undersigned finds that petitioners are entitled to an
award as stated in the Proffer. Pursuant to the terms stated in the attached Proffer, the
court awards petitioner:

       1.       A lump sum payment of $1,036,839.63, representing compensation for lost
                future earnings ($593,700.00), past lost earning ($124,582.91), pain and
                suffering ($167,412.72), past un-reimbursable expenses ($86,845.00), and
                future medical expenses ($64,299.00), in the form of a check payable to
                Petitioner.

       Proffer at 2-3.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith. 3

       IT IS SO ORDERED.
                                                  s/Lisa Hamilton-Fieldman
                                                  Lisa Hamilton-Fieldman
                                                  Special Master




(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                             2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
LATASHA GEORGE,                      )
                                     )
            Petitioner,             )   No. 13-621V
                                    )   Special Master Hamilton-Fieldman
      v.                            )   ECF
                                    )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
                                     )

                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

   I.          Items of Compensation

   For the purposes of this Proffer, the term “vaccine-related” is described in Respondent’s Rule

4(c) Report filed on November 25, 2013, conceding entitlement in this case.

          A.      Lost Future Earnings

          The parties agree that based upon the evidence of record, Latasha George

(“petitioner”) is entitled to future lost earnings as provided under the Vaccine Act, 42 U.S.C. §

300aa-15(a)(3)(A). Respondent proffers that the appropriate award for petitioner’s future lost

earnings is $593,700.00. Petitioner agrees.

          B.      Past Lost Earnings

          The parties agree that based upon the evidence of record, petitioner is entitled to past lost

earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Respondent

proffers that the appropriate award for petitioner’s future lost earnings is $124,582.91. Petitioner

agrees.
          C.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $167,412.72 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          D.     Past Unreimbursable Expenses

          Evidence supplied by petitioner demonstrates the expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $86,845.00. Petitioner agrees.

          E.     Future Medical Expenses

          Respondent proffers that petitioner should be awarded future medical expenses in the

amount of $64,299.00. Petitioner agrees.

II.       Form of the Award

          The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the Special Master’s decision

and the Court’s judgment award the following: 1

          A lump sum payment of $1,036,839.63, (representing compensation for lost

future earnings ($593,700.00), past lost earnings ($124,582.91), pain and suffering

($167,412.72), past unreimbursable expenses ($86,845.00), and future medical expenses

($64,299.00)), in the form of a check payable to petitioner.




1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
                                                  2
III.   Summary of Recommended Payments Following Judgment

       A.    Lump sum paid to petitioner:                             $1,036,839.63

                                                Respectfully submitted,

                                                STUART F. DELERY
                                                Deputy Assistant Attorney General

                                                RUPA BHATTACHARYYA
                                                Director
                                                Torts Branch, Civil Division

                                                VINCENT J. MATANOSKI
                                                Deputy Director
                                                Torts Branch, Civil Division

                                                ALTHEA W. DAVIS
                                                Senior Trial Counsel
                                                Torts Branch, Civil Division

                                                /s/ Gordon Shemin
                                                GORDON SHEMIN
                                                Trial Attorney
                                                Torts Branch, Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146
                                                Benjamin Franklin Station
                                                Washington, D.C. 20044-0146
                                                Telephone: (202) 616-4208
Dated: March 21, 2014                           Fax: (202) 353-2988




                                            3